                                                                MEMO ENDORSED
                                                   February 4, 2020

Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                     Re:     United States v. Kawain Nelson, 18-CR-454


Dear Judge Failla,

        Today the Court granted my request submitted yesterday to adjourn Mr. Nelson’s
sentencing to the week of March 16th. Unfortunately, I was not clear in my request that I am
not available on March 16th, the date to which the Court adjourned the sentence, because I am
on CJA duty in the Eastern District that day. I am, however, available March 17, 18, and the
morning of March 19. I am also generally available during the following week. I am not
available on March 20. I therefore respectfully ask the Court to reset the sentence to one of
these dates, or to another time convenient for the Court.

       Thank you very much for your consideration.

                                                   Respectfully submitted,

                                                          /s/

                                                   Florian Miedel
                                                   Attorney for Kawain Nelson



cc:    AUSA Sarah Krissoff
       AUSA Frank Balsamello
Application GRANTED. The sentencing hearing currently scheduled for
March 16, 2020, is hereby ADJOURNED to March 23, 2020, at 3:00 p.m.
in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York. Defendant's sentencing submissions shall be filed
on or before March 9, 2020. The Government's sentencing submission
shall be filed on or before March 16, 2020.

Dated:   February 3, 2020          SO ORDERED.
         New York, New York




                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
